Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 4-5, 7-8 are amended.  Claims 2-3 are canceled.  Claims 1, 4-8 are pending.
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Patent Application Publication No. 2016/0227072, hereinafter Yoshikawa) in view of Asahara (U.S. Patent Application Publication No. 2018/0096233).
With respect to claim 1, Yoshikawa discloses a user authentication device comprising: 
a login request receiver that receives a request for a login from a user; an authentication processor that performs user authentication in response to the request; a user information storage that previously stores authentication information used by the authentication processor for user authentication; and a communicator that transmits and receives information to and from external image processing apparatuses connected via a network, wherein the authentication processor in response to the received request, transmits a notification to at least any of the connected external image processing apparatuses via the communicator so as to provide authentication information on the user, and permits a login of the user when the user has been authenticated based on either authentication information stored in the user information storage or authentication information provided by the external image processing apparatus in response to the notification (e.g. Yoshikawa, paragraphs 0026-0027, “The image processing apparatus authentication system connect multiple image processing apparatuses to one another via a network.  Each of the image processing apparatus includes a user identification information input unit, an authentication information storage unit, and an authentication unit; The user identification information input unit receives user identification information when a user performs login” ).
Yoshikawa does not explicitly disclose wherein the notification includes an attribute of a group, and the external image processing apparatus connected via the network and belonging to the same group exclusively provided the authentication information.
However, Asahara discloses an authentication management application is an application that performs synchronous communication control of settings value with the management server (e.g. Asahara, paragraph 0063); The setting value DB for storing setting values used in the devices include key identifiers for identifying the setting values…the device, synchronous communication of the setting value is performed with the communication destination apparatus using the key identifier…The synchronous communication of each setting value is performed by the network…(e.g. Asahara, paragraph 0058); the key identifiers are of the same system as those in the setting value information DB.  The setting values stored in the multi-functional peripheral are roughly classified into the groups.” (e.g. paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the notification includes an attribute of a group, and the external image processing apparatus connected via the network and belonging to the same group exclusively provided the authentication information taught by Asahara with Yoshikawa’s authentication system for communicating with image processing apparatus over the network to control information processing with synchronizes the same group setting information (Asahara, Abstract).
 	With respect to claim 4, Yoshikawa discloses the image processing apparatus according to claim 1, wherein the external image processing apparatus connected via the network previously has a setting as to whether the external image processing apparatus responds to the notification, and the external image processing apparatus having setting to respond to the notification exclusively provides the authentication information (e.g. Yoshikawa, paragraphs 0060).  	With respect to claim 5, Yoshikawa discloses the image processing apparatus according to claim 1, further comprising a user information manager that stores newly generated authentication information or updated authentication information in the user information storage, wherein the user information manager adds, to the authentication information, version information indicating a chronological order of generation and update of the authentication information on a same user, and the authentication processor performs the user authentication by using authentication information having a latest version added thereto among authentication information stored in the user information storage or authentication information provided by the external image processing apparatus (e.g. Yoshikawa, paragraphs 0014 and 0060).  	With respect to claim 6, Yoshikawa discloses the image processing apparatus according to claim 5, wherein when authentication information stored in the user information storage or authentication information provided by the external image processing apparatus has a different version, the user information manager updates authentication information having an old version stored in the user information storage or the external image processing apparatus (e.g. paragraph 0014).  	With respect to claim 7, Yoshikawa discloses the image processing apparatus according to claim 1, wherein the authentication processor uses firstly provided authentication information when performing the user authentication using any of a plurality of pieces of authentication information provided by the external image processing apparatuses (e.g. Yoshikawa, paragraph 0014).  	With respect to claim 8, Yoshikawa discloses a user authentication method implemented by a computer, the user authentication method comprising: 
receiving a request for a login from a user; in response to the received request, transmitting a notification to at least any of external image processing apparatuses connected via a network so as to provide authentication information on the user, and permitting a login of the user when the user has been authenticated based on either authentication information previously stored in a user information storage or authentication information provided by the external image processing apparatus in response to the notification (e.g. Yoshikawa, paragraphs 0026-0027, “The image processing apparatus authentication system connect multiple image processing apparatuses to one another via a network.  Each of the image processing apparatus includes a user identification information input unit, an authentication information storage unit, and an authentication unit; The user identification information input unit receives user identification information when a user performs login” ).
Yoshikawa does not explicitly disclose wherein the notification includes an attribute of a group, and the external image processing apparatus connected via the network and belonging to the same group exclusively provided the authentication information.
However, Asahara discloses an authentication management application is an application that performs synchronous communication control of settings value with the management server (e.g. Asahara, paragraph 0063); The setting value DB for storing setting values used in the devices include key identifiers for identifying the setting values…the device, synchronous communication of the setting value is performed with the communication destination apparatus using the key identifier…The synchronous communication of each setting value is performed by the network…(e.g. Asahara, paragraph 0058); the key identifiers are of the same system as those in the setting value information DB.  The setting values stored in the multi-functional peripheral are roughly classified into the groups.” (e.g. paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the notification includes an attribute of a group, and the external image processing apparatus connected via the network and belonging to the same group exclusively provided the authentication information taught by Asahara with Yoshikawa’s authentication system for communicating with image processing apparatus over the network to control information processing with synchronizes the same group setting information (Asahara, Abstract).

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/
Primary Examiner, Art Unit 2434